 


109 HRES 55 IH: Recognizing the 100th anniversary of Rotary International.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Sherman (for himself and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the 100th anniversary of Rotary International. 
 
Whereas Rotary International, founded on February 23, 1905, is a worldwide organization of business and professional leaders that provides humanitarian service, encourages high ethical standards in all vocations, and helps build goodwill and peace in the world; 
Whereas approximately 1,200,000 Rotarians belong to more than 31,000 Rotary clubs located in 166 countries; 
Whereas nearly 400,000 Rotarians in more than 7,500 Rotary clubs in the United States voluntarily support thousands of humanitarian and educational projects to benefit communities in this Nation and abroad; 
Whereas Rotarians are committed to the motto Service Above Self and to The Four-Way Test of business ethics, a philosophy that encourages truth, fairness, goodwill, and mutual benefit in all professional actions; 
Whereas Rotarians support efforts to provide educational opportunities and to meet basic human needs because these efforts are essential steps to greater world understanding, goodwill, and peace; 
Whereas the founding of Rotary International encouraged the creation and expansion of service clubs in the 20th century, and these service clubs generated a formalized spirit of community voluntarism in the United States; 
Whereas the PolioPlus program, created by Rotary International to eradicate the dreaded disease of polio, has helped to vaccinate more than 2,000,000,000 children against the disease; 
Whereas Rotary International is the only nongovernmental organization to join in partnership with the World Health Organization, the United Nations Children’s Fund (UNICEF), and the Centers for Disease Control and Prevention to achieve the goal of the total eradication of polio in 2005; 
Whereas the work of Rotary International for the eradication of polio is an outstanding and noteworthy humanitarian effort by a nonprofit organization; and 
Whereas February 23, 2005, marks the centennial anniversary of Rotary International: Now, therefore, be it 
 
That the House of Representatives—  
(1)recognizes the 100th anniversary of Rotary International and commends Rotary International for a century of humanitarian service;  
(2)acknowledges the important service and contributions of Rotary International to local communities and the world; and 
(3)expresses its appreciation for the significant contributions of Rotary International to achieving a 99 percent reduction of polio in the world, and looks forward to celebrating the global eradication of polio in 2005.  
 
